*420The Court, after recapitulating the facts to the jury, observed, that it was an important case, and deserved the most serious attention of the jury; that if the prisoners were f°und guilty, the Court had no discretion, but must sentence them for life to the State Prison. As it fespected Reeder, the evidence appeared conclusive and satisfactory; but as to Syfor, he was only identified as one of the robbers, by Nugent, as an accomplice.
The Court observed that the jury had a right to convict upon the uncorroborated testimony of an accomplice, but that the general rule adopted in this Court was, that the uncorroborated evidence of an accomplice was ,not sufficient. In this case, the identity of Syfor was proved only by the testimony of Nugent, the accomplice. It was, therefore, a question for the jury to decide what credit they would give to the accomplice.

♦Note.—Robbery is defined to be a violent and felonious taking from the person of another of money or goods of any value, and putting him in fear. Hawk. P. G. p. 95. Blac. Com. vol. 4, p. 242. 3 Inst. 68. Wils. Lec. vol. 3, p. 58. Chitty’s C. L.vol. 3, p. 561.
It is agreeable to the above definition, laid down in the books, that
1. There must be a felonious intention.
2. There must be force, either express or implied.
3. There must be an actual taking from the person.
I.There must be a felonious intention.
But this intent must be carried into execution by a forcible and actual talcing. The mere intent to rob is not a felony, at common law. It 5 was however, made so, where the intent was evinced by an attempt to carry it into execution, in England, by 7 Geo. 2 C. 81. and was punished with transportation for seven years. In New York, we have a statute (R. L. vol. 1, p. 409) almost as penal as the English statute. It enacts that, those guilty of an assault with intent to rob, &c.’ *421may be imprisoned, in the state prison, for any period of time not exceeding seven years.
This force and violence, and putting in fear, need not be such as to induce the party to apprehend great danger of life or bodily harm. It is enough that so much force or threatening, by word or gesture, be used, as might create an apprehension of danger, as to induce a man to part with his property without or against his consent. Fost, 128-1 Hale, P. C. 534.
gome^de*' gree of violence and putting in fear,
Wherever a person assaults another, with such circumstances of terror as puts him in fear, and causes him, by reason of such fear, to part • with his money, the taking thereof is adjudged robbery, whether there were any weapon drawn or not, whether the person assaulted delivered his money npdn the other’s demand, or afterwards gave it to him, upon his ceasing to use force, and begging an- alms; for he was put in fear by his assault, and gives him his money to get rid of him. Hawk. P. C, c. 84. t; 9.
Force, actual and implied,
It. may be committed without the application of actual force. In some acts it is implied. That kind of which, in common experience, would be sufficient to induce a man to part with his property against his consent, either for the safety of his person or for the preservation of his'good name, is sufficient to constitute the act a robbery, even where a demand of money has hot been made. 1 Hawk.P. C. c. 34 ( 6, (note.) As if one obtain property by threatening to accuse another of having been guilty of un unnatural crime. Ibid.
Puttinginfear
It-has been decided that there need not be actual force and fear; but one is a natural inference from the other. East. P. C. p. 711. Chitty, vol. 3, p, 562.
And it'is undoubted law, that where fear is riot apparent, but actual force is shown, some violence must have been committed,, or personal outrage offered. To snatch property suddenly from the hand, to seize - a parcel carried on the head, to catch off a hat or wig, without force, and to take an umbrella of a sudden, are only larcenies. I Leach, 390, 1. (notes.) These cases seem to have been ruled larcenies, because there was no struggle on the part of the owner to retain his property.
*422But where a man snatched at the sword of a gentleman as it hung at his side, and the latter perceiving the design, laid hold on the scabbard on which a contest ensued, and the thief succeeded in wresting the -weapon from its owner, his offence was holden to be robbery. _Ibid.
go; also, where the diamond pin was snatched from a lady’s hair, into which it was fastened, and by the force the pin and some of the hair • was torn away, it was held robber y. 1 Leach, 320.
And it was also held robbery, in the case of the bailiff who Mind-cuffed his prisoner and used her with cruelty, and by that means extorted money from her. 1 Leach, 280. 1 East. P. C. 709.
So,'also, if a person ask alms, with a drawn sword, of one he forces " through terror to give him money, by sffch acts or menaces as would overpower a firm and prudent man, he will be guilty of robbery. Ibid.
Pear implied.
Actual fear is not an essential requisite of this crime. See Justice Foster’s opinion, which was, that if a man was attacked by a high- / wayman, and robbed, and previous to the robbery, resisted and was overpowered without being put to any fear at all, it would not be the less robbery on that account. F. 128. So, also, where a man is knocked down, without any previous warning, and stripped of his property while senseless, though strictly he cannot be said to be put in fear, yet it is a robbery. Hawk. P. O. 45, § 6. It is also robbery to force from the possession of another his property, by the accusation of a great or unnatural crime. 1 Leach, 139., 193, 278, 280. East. P. C. 734.
Constructive forc.e bythreat emng.
The threat must have such an influence over the mind, where the force is merely constructive, as to prevent or disenable the party to make resistance. 2 Leach, 721. 6 East. 126.
A threat to take an innocent person before a magistrate, and thence to prison, without at the time charging him with any specific crime, and, in consequence of the threat, obtain money to induce forbear*423anee, is not robbery. 2 Leach, 731. - Where a party met, in the time of riots, and threatened to pull down a house, and thereby induce the owner to part with his property, it was held robbery. 2 East. C. L. p.729,731. See-also the case of a person who attempted to commit a rape, the woman, in order to induce him to desist, offered him money which he received, and again renev/ed his attempt. When arrested, it was held -a robbery.
It is, however, perfectly immaterial of what value the thing taken may be. 3 Inst. 68. The property must be actually taken, it must have passed into the possession of the offender. Chitty’s C. L. vol. 3, p.
must be a taking from the person of another
From theperson-
It is unnecessary the property should be carried away. Cutting the girdle upon which a purse was fastened; from the person of the owner, and the purse fell to the ground, was held not to be a robbery, the robber not having the property in his hand; 1 Leach, 228. &But when the offender snatched an ear-ring from a lady’s ear, whereby her ear was torn, it was held robbery, although it was entangled in her hair, and fell out of his hand. 1 Leach, 321.
ln his presenee.
The taking, need not be out of the hands, pockets, or from the body of a person. It is sufficient if it be taken in his presence and from his control. It is a robbery where a man, by threats and menaces, puts a man in fear, and drives away his sheep or cattle. 1 Hale, P. C. 533. And if a man take a purse which another, on being assaulted, has thrown away through fear; or his hat, which has fallen from his head or his property from a servant, in his presence, he will be considered as having taken it from the person. 3 Inst. 39. Hawk. b. 1. c. 34, 5 6. See 2 Stra. 1015.
It is not necessary to lay, in the indictment, that the robbery was committed by putting in fear; it is sufficient if laid to have been done with violence. 4 Bla. Com. 243. 1 Hawk, c. 34. 7 Mass. Rep. p-242. City Hall Rec. vol. 2, p. 7.
Robbery was punished by the Saxons with death, and was reduced by *424the Danes to a fine. See Bao. on Gov. But the punishment was-again altered in the reign of Henry I. See also 23 Hen. VIII. c. 1. and "3 and 4 W. and M.c. 9.
In this State it was formerly punished with death, but has been altered by statute. 1 vol. Rev. Law, p. 404, to imprisonment for life.